Case: 12-11437    Date Filed: 11/14/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-11437
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:11-cr-00191-RBD-JBT-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

JOSE NIEVES ORTIZ VALLECILLO,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (November 14, 2012)

Before MARCUS, HILL and KRAVITCH, Circuit Judges.

PER CURIAM:

      James A. Hernandez, appointed counsel for Jose Vallecillo in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-11437    Date Filed: 11/14/2012   Page: 2 of 2

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Vallecillo’s conviction and

sentence are AFFIRMED.




                                         2